DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted June 28, 2019, August 19, 2018, May 26, 2021, June 14, 2021, September 17, 2021 and April 4, 2022, have been received and considered by the Examiner. 

Drawings
The drawings are objected to because (1) in Figure 2, the pointer for ref. nos. 12 and 32 appear to be pointing to the same object; and (2) in Figure 4, the pointer for ref. nos. 32 and 130 appear to be pointing to the same object.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

First Action Interview
The Examiner acknowledges the Applicant’s request for a First Action interview.  The Examiner contacted the Applicant’s representative Sheldon L. Wolfe in order to conduct this interview.  Unfortunately, the Examiner was not successful in doing so.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-4 recite “in particular for closing and sealing an opening in a housing of a lead acid storage battery”.  The use of the phrase “in particular” is indefinite.  
Claim 1 line 12 recite “in particular completely”.  Is the force acting partially or acting completely on the stopper?
Claim 2 line 3 recite “in particular completely”.  Is the force acting partially or acting completely on the stopper?
The term “substantially” in claim 3 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 line 4 recites “in particular”.  This limitation is indefinite.
Claim 6 lines 9-10 recite “in particular on the second region of the sealing element”.  Is the force exerted on the sealing element, on the sealing element and another structure or somewhere else?
Claim 6 lines 10-11 recite ““in particular completely”.  Is the force acting partially or acting completely on the stopper?
Claim 8 line 4 recites “in particular completely”.  The use of the phrase “in particular” is indefinite.  
Claim 8 lines 4-5 recite “circumferential, in particular rotationally symmetrical”.  The use of the phrase “in particular” is indefinite.  
Claim 10 line 3 recites “a second plastic material”.  A first plastic material was recited in claim 9.  However, claim 10 does not depend from claim 9.  It is unclear whether the sealing element is made from a second material only or from both a first material and a second material.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamaguchi et al. (US 2003/0047884).
Regarding claim 1, Yamaguchi et al. teaches a stopper (plug member 20) for closing and sealing an opening (opening hole 11) in a housing (upper lid 10) of an energy storage system (lead acid storage battery), in particular for closing and sealing an opening in a housing of a lead acid storage battery, wherein the stopper comprises the following:
a connecting region (plug member 20) which is configured to come into engagement with the opening of the energy storage system; and
a sealing region (seal member-receiving groove portion 23) which is arranged above the connecting region in the axial direction of the stopper (Figs. 4A, 4B and 6),
wherein the sealing region is configured to receive a sealing element which is designed to be deformed by a force acting at least partially, in particular completely, in the axial direction of the stopper when the stopper is in the installed state (paras. [0048, [0055] and [0056]).
Regarding claim 2, Yamaguchi et al. teaches a stopper wherein the sealing region is configured to receive the sealing element such that a sealing effect of the sealing element is created by a force acting at least partially, in particular completely, in the axial direction of the stopper (paras. [0055] and [0056]).
Regarding claim 3, Yamaguchi et al. teaches a stopper wherein a cross-section of the sealing element (seal member 30), in particular in a non-fitted state of the stopper has a shape which differs at least substantially from a circular form, in particular has at least substantially an L shape (seal member 30 has a rectangular cross-section; the rectangular cross-section has an L-shape; para. Fig. 2A).
Regarding claim 4, Yamaguchi et al. teaches a stopper, wherein the sealing element (seal member 30) has a first region (bottom side) on a side of the sealing element facing the connecting region (plug member 20), and a second region (top side) on a side of the sealing element facing away from the connecting region (Figs. 4B and 6).
Regarding claim 5, Yamaguchi et al. teaches a stopper wherein the second region (top side) of the sealing element, in particular in a non-fitted state of the stopper, has a larger outer diameter than the first region (the top side of the seal member 30 has a larger external diameter than the first region/bottom side which is deformed by the projection (projection 25) (Fig. 6).
Regarding claim 8, Yamaguchi et al. teaches a stopper wherein at least one region of the sealing element is formed at least partially, in particular completely, so as to be circumferential, in particular rotationally symmetrical (para. [0038]).
Regarding claim 11, Yamaguchi et al. teaches a stopper wherein the stopper is or can be received completely by the opening of the housing of the energy storage system, such that the stopper terminates flush with the outside of the housing (Figs. 4B and 6).
Regarding claim 13, Yamaguchi et al. teaches a stopper wherein the connecting region is configured as a push-fit connection for connecting the stopper to the opening by form fit and force fit (Figs. 4B and 6).
Regarding claim 15, Yamaguchi et al. teaches a stopper wherein the sealing element, in particular a first region of the sealing element, is at least substantially undeformed in the radial direction of the stopper, even in the fitted state of the stopper (Fig. 4B).

Claims 1, 6, 7, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cramer (US 2001/0041286).
Regarding claim 1, Cramer teaches a stopper (plug 4) for closing and sealing an opening (opening in cover 17) in a housing (housing 16) of an energy storage system (storage battery), in particular for closing and sealing an opening in a housing of a lead acid storage battery, wherein the stopper comprises the following:
a connecting region which is configured to come into engagement with the opening of the energy storage system (Figs. 1, 3 and 6); and
a sealing region which is arranged above the connecting region in the axial direction of the stopper (Figs. 1, 3 and 6),
wherein the sealing region is configured to receive a sealing element (round seal 8) which is designed to be deformed by a force acting at least partially, in particular completely, in the axial direction of the stopper when the stopper is in the installed state (Figs. 1 and 3; the round seal 8 can be an O-ring.  When installed, the round seal is deformed by the retaining force of the screw connection; therefore, the sealing effect is produced.).
Regarding claim 6, Cramer teaches a stopper wherein in a fitted state of the stopper, the sealing element, in particular a second region of the sealing element, is in engagement with a sealing rib which extends upward in the direction of the sealing region of the stopper, viewed in the axial direction of the stopper, along an inner periphery of the opening receiving the stopper, and which is configured to exert the force acting on the sealing element, in particular on the second region of the sealing element, at least partially, in particular completely in the axial direction of the stopper (Figs. 1 and 3).
Regarding claim 7, Cramer teaches a stopper wherein in the sealing region (Fig. 3), the stopper has a groove which runs along a periphery of the stopper and into which the sealing element is injection-molded at least in regions (para. [0031]; The round seal 8, rotating laminar seal 9 and the sealing membrane 12 consisting of partial membranes 13 integrally formed/molded in one piece on the sealing plug 4 and are produced in the two-component process by means of injection molding.).  
Regarding claim 12, Cramer teaches a stopper wherein the connecting region of the stopper has an external thread for connecting the stopper to the opening by form fit and force fit (Figs. 1, 3 and 6).
Regarding claim 16, Cramer teaches that it is known in the art an energy storage system for use in a vehicle, comprising the following: 
a multiplicity of energy storage cells (para. [0002]); and 
a housing which is configured to receive the multiplicity of energy storage cells (para. [0002]), and which has at least one opening, in particular at least one filling opening for filling the housing with a liquid electrolyte (para. [0003]), 
wherein each opening is or can be closed by means of a respective stopper as claimed in claim 1 which is assigned to the respective opening (as taught in the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. as applied to claim 1 above, and further in view of Liu et al. (US 2017/0098805).
Regarding claim 9, Yamaguchi et al. teaches a stopper made from a transparent synthetic resin (para. [0037]).  Yamaguchi et al. is silent regarding a stopper wherein the stopper is made, in particular injection-molded, from a first plastic material, in particular a thermoplastic material.  However, Liu et al. teaches that it is known in the art for a stopper or plug to be used in an electric storage system that is made, in particular injection-molded, from a first plastic material, in particular a thermoplastic material (para. [0077]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper of Yamaguchi et al. by either replacing the transparent synthetic resin stopper or by incorporating a stopper that is made, in particular injection-molded, from a first plastic material, in particular a thermoplastic material as taught by Liu et al. in order to make the plug more resistant to thermal energy migration (Liu et al., para. [0077]). 
Regarding claim 10, Yamaguchi et al. teaches a stopper made from a transparent synthetic resin (para. [0037]).  Yamaguchi et al. is silent regarding a stopper wherein the sealing element is made from a second plastic material, in particular an elastomer, thermoplastic elastomer, silicon and/or silicon-like substance.  However, Liu et al. teaches that it is known in the art for a stopper or plug to be used in an electric storage system that is from a second plastic material, in particular silicon and/or silicon-like substance (para. [0077]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper of Yamaguchi et al. by either replacing the transparent synthetic resin stopper or by incorporating a stopper that is made from a second plastic material, in particular an elastomer, thermoplastic elastomer, silicon and/or silicon-like substance as taught by Liu et al. in order to make the plug more resistant to thermal energy migration (Liu et al., para. [0077]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2003/0047884).
Regarding claim 14, Yamaguchi et al. teaches a stopper wherein a circumferential protrusion is arranged in the sealing region between the sealing element and the connecting region, which protrusion spaces the sealing element from the connecting region, in particular from a top thread turn of the connecting region viewed in the axial direction of the stopper (Figs. 5 and 6).  Yamaguchi et al is silent regarding a stopper wherein a circumferential protrusion is arranged in the sealing region between the sealing element and the connecting region, which protrusion spaces the sealing element from the connecting region, in particular from a top thread turn of the connecting region viewed in the axial direction of the stopper by 2 mm to 6 mm, preferably by 3 mm to 5 mm.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stopper of Yamaguchi et al. by incorporating a circumferential protrusion that is arranged in the sealing region between the sealing element and the connecting region, which protrusion spaces the sealing element from the connecting region, in particular from a top thread turn of the connecting region viewed in the axial direction of the stopper by 2 mm to 6 mm, preferably by 3 mm to 5 mm when doing so provides an improved seal to the opening.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724